 

Exhibit 10.24

 

EXCLUSIVE LICENSE AGREEMENT

 

BETWEEN

 

GEORGE MASON RESEARCH FOUNDATION, INC.

 

AND

 

Visium technologies Inc.

 

 

 

 

Table of Contents

 

RECITALS 1 ARTICLE 1: DEFINITIONS 1 ARTICLE 2: LICENSE GRANT 3 ARTICLE 3:
LICENSEE DILIGENCE OBLIGATIONS 4 ARTICLE 4: ROYALTIES AND PAYMENT TERMS 5
ARTICLE 5: REPORTS AND RECORDS 6 ARTICLE 6: PATENT PROSECUTION AND MAINTENANCE 7
ARTICLE 7: INFRINGEMENT 7 ARTICLE 8: INDEMNIFICATION AND INSURANCE 8 ARTICLE 9:
NO REPRESENTATIONS OR WARRANTIES 9 ARTICLE 10: NON-USE OF NAMES 10 ARTICLE 11:
GENERAL COMPLIANCE WITH LAWS 10 ARTICLE 12: TERMINATION 10 ARTICLE 13: NOTICES
12 ARTICLE 14: CONFIDENTIALITY 12 ARTICLE 15: DISPUTE RESOLUTION 13 ARTICLE 16:
MISCELLANEOUS PROVISIONS 13 APPENDIX A – PATENTS RIGHTS A1 APPENDIX B - ROYALTY
REPORT B1-B3

 

i

 

 

EXCLUSIVE LICENSE AGREEMENT

 

This Agreement, the EFFECTIVE DATE of which is July 20, 2018, is made by and
between George Mason Research Foundation, Inc., (“GMRF”) a Virginia non-profit
corporation formed for the benefit of George Mason University (“Mason”) and
having an office at 4400 University Drive, MSN 5G5, Fairfax, Virginia 22030 and
Visium Technologies, Inc. (LICENSEE), a Florida Corporation, with a principal
place of business at 401 E. LAS OLAS BOULEVARD, SUITE 1400, FORT LAUDERDALE, FL
33301 .

 

RECITALS

 

WHEREAS, GMRF has developed or obtained all intellectual property rights,
including PATENT RIGHTS, as defined in Article 1; and

 

WHEREAS, GMRF desires to have the PATENT RIGHTS developed and commercialized to
benefit the public and is willing to grant a license hereunder; and

 

WHEREAS, LICENSEE has represented to GMRF, to induce GMRF to enter into this
Agreement, that LICENSEE shall commit itself to a thorough, vigorous and
diligent program of exploiting the PATENT RIGHTS so that public utilization
shall result therefrom; and

 

WHEREAS, LICENSEE desires to obtain a license under the PATENT RIGHTS upon the
terms and conditions hereinafter set forth; and

 

NOW, THEREFORE, GMRF and LICENSEE hereby agree as follows:

 

ARTICLE 1: DEFINITIONS

 

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.1 “AFFILIATE” of LICENSEE means any entity that controls LICENSEE, directly or
indirectly, is controlled by LICENSEE or is under common control with LICENSEE
so long as such Control exists. “Control” means (i) having the actual, present
capacity to elect or appoint a majority of the directors of such affiliate; (ii)
having the power to direct at least forty-nine percent (49%) of the voting
rights entitled to elect or appoint directors; or (iii) in any country where the
local law will not permit foreign equity participation of a majority, ownership
or control, directly or indirectly, of the maximum percentage of such
outstanding stock or voting rights permitted by local law.     1.2 “FIELD OF
USE” shall encompass all field of use of LICENSED PRODUCT(S) or LICENSED PROCESS
or LICENSED SERVICE(S).     1.3 “KNOW-HOW” licensed herein means information,
including but not limited to data, test results, research methodology and
published matter created by INVENTORS and supplied to the LICENSEE on or before
or after the EFFECTIVE DATE of this Agreement. Provided, however, that although
GMRF may supply additional KNOW-HOW after the EFFECTIVE DATE, GMRF shall have no
obligation to do so unless specifically and clearly stated in this Agreement.

 

1

 

 



1.4 “LICENSEE” shall mean LICENSEE and any individual or entity directly or
indirectly controlling, controlled by, or under common control with, a Party to
this Agreement as of the EFFECTIVE DATE and only for so long as said control
exists. The control is defined as ownership or right to appoint half the board.
    1.5 “LICENSED PRODUCT(S)” shall mean any derivative work, product, or
service that is covered by or that incorporates or is developed or made using
LICENSED TECHNOLOGY.     1.6 “LICENSED PROCESS” shall mean any process that is
covered by or that incorporates or is developed or made using LICENSED
TECHNOLOGY.     1.7 “LICENSED SERVICES” shall mean any service that cannot be
performed, in whole or in part, without the practice of at least one method or
process which is COVERED by one or more issued, unexpired claims or pending
claims of the PATENT RIGHTS or that uses a LICENSED PRODUCT     1.8 “LICENSED
TECHNOLOGY” shall mean PATENT RIGHTS.     1.9 “NET SALES” shall mean the gross
amount of monies or cash equivalent or other consideration, which is billed by
LICENSEE, for LICENSED PRODUCT(S) or LICENSED PROCESS or LICENSED SERVICES less
the sum of the following:

 

  (a) discounts allowed in amounts customary in the trade;         (b) sales,
tariff duties and/or use taxes directly imposed and with reference to particular
sales;         (c) Outbound transportation prepaid or allowed; and         (d)
amounts allowed or credited on returns.

 

No deductions shall be made for commissions paid to individuals whether they are
with independent sales agencies or regularly employed by LICENSEE and on its
payroll, or for cost of collections. LICENSED PRODUCT(S) shall be considered
“sold” when billed out or invoiced. For the purposes of calculating NET SALES,
transfers to a SUBLICENSEE of LICENSED PRODUCT(S) under this Agreement for (i)
end use (but not resale) by the SUBLICENSEE shall be treated as sales by
LICENSEE at list price of LICENSEE, or (ii) resale by a SUBLICENSEE shall be
treated as sales at the list price of the SUBLICENSEE. If a LICENSED PRODUCT(S)
or a LICENSED PROCESS is distributed at a discounted price that is substantially
lower than the customary price charged by LICENSEE, or distributed for non-cash
consideration (whether or not at a discount), NET SALES shall be calculated
based on the non-discounted amount of the LICENSED PRODUCT(S) or LICENSED
PROCESS charged to an independent third party during the same REPORTING PERIOD
or, in the absence of such sales, on the fair market value of the LICENSED
PRODUCT(S) or LICENSED PROCESS. Non-monetary consideration shall not be accepted
by LICENSEE or any SUBLICENSEE for any LICENSED PRODUCT(S) or LICENSED PROCESS
without the prior written consent of GMRF.

 

2

 

 

1.10 “PARTIES”, in singular or plural usage as required by the context, means
LICENSEE, GMRF, or both.     1.11 “PATENT RIGHTS” means all inventions, patents,
and/or patent applications listed in Appendix A of this Agreement.     1.12
“REPORTING PERIOD” shall begin on the first day of each calendar quarter and end
on the last day of second calendar quarter (a semi-annual reporting).     1.13
“SUBLICENSEE” shall mean any person or entity authorized by LICENSEE under this
Agreement to develop and make for sale or use in the TERRITORY, LICENSED
PRODUCT(S) or LICENSED SERVICE(S) designed and marketed in a defined FIELD OF
USE.     1.14 “SUBLICENSE INCOME” shall mean any payments that LICENSEE receives
from a SUBLICENSEE in consideration of the sublicense of the rights granted to
LICENSEE under Article 2.1, including without limitation license fees, milestone
payments, license maintenance fees, and other payments, including royalties on
NET SALES.     1.15 “TERM” shall mean the term of this Agreement, which shall
commence on the EFFECTIVE DATE and shall remain in effect until the
last-to-expire patent or copyrighted licensed technology under this agreement.
However, the TERM shall be renewed every two (02) years from the EFFECTIV E DATE
and shall be contingent upon LICENSEE have met all diligence obligations and
considerations unless earlier terminated in accordance with the provisions of
this Agreement.     1.16 “TERRITORY” shall mean worldwide.

 

ARTICLE 2: LICENSE GRANT

 

2.1 License Grants       Subject to the terms and conditions set forth herein,
GMRF hereby grants to LICENSEE and its Affiliates for the TERM a royalty-bearing
non-exclusive license, with the right to sublicense under the LICENSED
TECHNOLOGY to develop, make, have made, use, sell, lease, and import LICENSED
PRODUCT(S) in the FIELD OF USE in the TERRITORY and to develop and perform
LICENSED PROCESSES and LICENSED SERVICE(S) in the FIELD OF USE in the TERRITORY
to make, have made, use, lease, sell, and import LICENSED PRODUCT(S) until the
end of the TERM for which the LICENSED TECHNOLOGY is granted unless this
Agreement shall be sooner terminated according to the terms hereof.     2.2
Exclusivity       After the twenty-four (24) months of the EFFECTIVE DATE of the
Agreement, GMRF shall grant exclusive license to LICENSEE provided LICENSEE has
fulfilled all diligence obligation under Article 3 and considerations
requirements defined under Article 4 during the preceding twenty-four (24)
months. The grant of exclusivity to PATENT RIGHTS shall also be subjected to the
commitment of LICENSEE to forward-looking revenue targets for the TERM of the
Agreement. The exclusivity of this Agreement may be subject to the United State
Government’s right under the provisions of 35 U.S.C. §§200-212 and applicable
regulations of Chapter 37 of the Code of Federal Regulations, to a
non-exclusive, nontransferable, irrevocable paid-up license to practice or have
practiced the LICENSED TECHNOLOGY for governmental purposes. Any license granted
to the LICENSEE in this Agreement shall be subject to such right.

 

3

 

 



2.3 Retained Rights       GMRF and Mason have a reserved right to practice
LICENSED TECHNOLOGY for research and educational purposes within Mason’s
mission.     2.4 Sublicenses       LICENSEE shall have the right to enter into
sublicensing agreements for the rights, privileges and licenses granted
hereunder provided that LICENSEE shall give GMRF sixty (60) days prior written
notice thereof before any such license shall become effective. No sublicense may
be granted without the written consent of GMRF, such consent not to be
unreasonably conditioned, delayed or withheld. No such sublicense shall relieve
LICENSEE of its obligations hereunder and LICENSEE and each such SUBLICENSEE
shall execute documents to the foregoing effect, a copy of which and any
amendments thereto will be furnished to GMRF promptly upon execution and
delivery. A sublicense must designate GMRF as a third-party beneficiary. Upon
any termination of this Agreement, all SUBLICENSEE’s rights shall also
terminate, subject to Article 12.6 hereof. LICENSEE agrees that any sublicenses
granted by it shall be subject in all respects to the restrictions, provisions
and obligations in this Agreement and shall be binding upon the SUBLICENSEE as
if it were a party to this Agreement.     2.6 U.S. Manufacturing       LICENSEE
agrees that any LICENSED PRODUCTS shall be manufactured substantially in the
United States. In such cases when LICENSEE is unable to manufacture in United
States, LICENSEE shall be responsible for obtaining Certificate of Waiver from
federal agency as applicable.

 

ARTICLE 3: LICENSEE DILIGENCE OBLIGATIONS

 

3.1 Diligence Requirements.

 

LICENSEE shall use diligent efforts to develop LICENSED PRODUCTS or LICENSED
PROCESSES and to introduce LICENSED PRODUCTS or LICENSED PROCESSES or LICENSED
SERVICE into the commercial market; thereafter, LICENSEE shall make LICENSED
PRODUCTS or LICENSED PROCESSES or LICENSED SERVICE reasonably available to the
public. Specifically, LICENSEE shall fulfill the following obligations:

 

(a) Within four (4) months after the EFFECTIVE DATE, LICENSEE shall furnish GMRF
with a written research and development plan describing the major tasks to be
achieved in order to bring to market a LICENSED PRODUCT or a LICENSED PROCESS or
LICENSED SERVICE specifying the number of staff and other resources to be
devoted to such commercialization effort.

 

(b) Within two (2) months after the end of each calendar year, LICENSEE shall
furnish MIT with a written report on the progress of its efforts during the
immediately preceding calendar year to develop and commercialize LICENSED
PRODUCTS or LICENSED PROCESSES, with specific reference to the diligence
obligations required under this Article 3.1. The report shall also contain a
discussion of intended efforts and sales projections for the year in which the
report is submitted.

 

(c) Within six (6) months after the EFFECTIVE DATE, LICENSEE shall furnish to
GMRF evidence of at least $500,000 in new funds secured from accredited
investors reasonably acceptable to GMRF.

 

4

 

 

(d) LICENSEE shall make a first commercial sale of a LICENSED PRODUCT and/or a
first commercial performance of a LICENSED PROCESS or LICENSED SERVICE on or
before July 30, 2019.

 

(e)LICENSEE shall make NET SALES according to the

 

following schedule: 2019  $100,000;  2020 and each year thereafter  $200,000; 

 

3.2 In the event that GMRF determines that LICENSEE (or an AFFILIATE) has failed
to fulfill any of its obligations under this Section 3.1, then GMRF may treat
such failure as a material breach in accordance with Section 12.3.

 

ARTICLE 4: ROYALTIES AND PAYMENT TERMS

 

4.1 Considerations for Grant of Rights     4.1.1 Non-Refundable License Issue
Fee       Within thirty (30) days after the EFFECTIVE DATE, LICENSEE shall pay
to GMRF a nonrefundable License Issue Fee in the sum of twenty thousand dollars
($20,000 USD).     4.1.2 Running Royalties       LICENSEE shall pay GMRF a
running royalty, greater of five percent (5.0%) of NET SALES or $5000 per
quarter made in the calendar years 2018 and every calendar year thereafter
through the TERM. Running royalties shall be payable for each REPORTING PERIOD
and shall be due to GMRF within sixty (60) days of the end of each REPORTING
PERIOD. Royalties shall accrue when LICENSED PRODUCT(s) or LICENSED SERVICE is
invoiced, or if not invoiced, when delivered to a third party.     4.1.3 License
Maintenance Fee       LICENSEE shall pay to GMRF the following license
maintenance fees on the dates set

 

● $20, 000 due at first anniversary from the effective date of this Agreement ●
$40,000 due at second anniversary from the effective date of this Agreement ●
$60,000 due at each anniversary staring third year from the effective date of
this Agreement if the Agreement is extended for the TERM.

 

This annual license maintenance fee is nonrefundable; however, the license
maintenance fee may be credited to running royalties subsequently due on NET
SALES earned during the same calendar year, if any. License maintenance fees
paid in excess of running royalties due in such calendar year shall not be
creditable to amounts due for future years.

 

4.1.4 Sharing of SUBLICENSE INCOME       LICENSEE shall pay GMRF a total of
Twenty Five percent (25%) of all SUBLICENSE INCOME received by LICENSEE
including running royalties on NET SALES of LICENSED PRODUCTS from SUBLICENSEES.
Such amount shall be paid on each anniversary date to this Agreement. LICENSEE
shall not receive from SUBLICENSEE(S) anything of value in lieu of cash payments
in consideration for any sublicense under this Agreement, without the express
prior written permission of GMRF.

 

5

 

 

4.1.5 No Multiple Royalties       If the manufacture, use, lease, or sale of any
LICENSED PRODUCT(S) or the performance of any LICENSED PROCESS or LICENSED
SERVICE(s) is covered by more than one of the LICENSED TECHNOLOGY, multiple
royalties shall not be due.     4.2 Method of Payment       All payments under
this Agreement should be made payable to “George Mason Research Foundation Inc.”
and sent to the address identified in Article 13. Each payment should reference
the Agreement and identify the obligation under the Agreement that the payment
satisfies. All the payments are nonrefundable. Failure to make any payments in a
timely manner constitutes a material breach of this Agreement.     4.3 Payments
in U.S. Dollars       All payments due under this Agreement shall be payable in
United States dollars. Conversion of foreign currency to U.S. dollars shall be
made at the conversion rate existing in the United States (as reported on
Bloomberg.com) on the applicable anniversary date. Such payments shall be
without deduction of exchange, collection, or other charges, and, specifically,
without deduction of withholding or similar taxes or other government-imposed
fees or taxes, except as permitted in the definition of NET SALES.     4.4 Late
Payments       The royalty and other payments set forth in this Agreement shall,
if overdue, bear interest, to the extent permitted by law, at two percentage
points above the Prime Rate of interest as reported in the Wall Street Journal
on the date payment is due. The payment of such interest shall not prevent GMRF
from exercising any other rights it may have as a consequence of the lateness of
any payment.     ARTICLE 5: REPORTS AND RECORDS     5.1 Records.       LICENSEE
shall keep full, true and accurate books of account containing all particulars
that may be necessary for the purpose of showing the amounts payable to GMRF.
Said books of account shall be kept at LICENSEE’s principal place of business.
Said books and the supporting data shall be open at all reasonable times by five
(5) years following the end of the calendar year to which they pertain, to
inspection by GMRF or its agents for verifying LICENSEE’s royalty statements or
compliance in other respects with this Agreement. Should such inspection lead to
the discovery of any discrepancy in reporting to GMRF’s detriment, LICENSEE
shall remit any amount due to GMRF within thirty (30) days of receiving notice
thereof from GMRF. GMRF may have an independent Certified Public Accountant or
auditor review LICENSEE books and records annually.

 

6

 

 

5.2 Content of Reports and Payments.         Before the first commercial sale of
a LICENSED PRODUCT(S), LICENSEE shall submit the reports due under Article 3.1.
Following the first commercial sale of the LICENSED PRODUCT(s) and/or LICENSED
PROCESS, LICENSEE, within sixty (60) days of the end of the REPORTING PERIOD of
this Agreement, shall deliver to GMRF true and accurate reports of the business
conducted by LICENSEE and its SUBLICENSEE(s) during the preceding 120 day period
under this Agreement using the format shown in Appendix B. These shall include
at least the following:         (a) number of LICENSED PRODUCT(S) sold by
LICENSEE and all number of LICENSED PRODUCT(S) used by LICENSEE, in the
provision of services         (b) the gross price charged by LICENSEE for each
LICENSED PRODUCT(S) and, if applicable, the gross price charged for each
LICENSED PRODUCT(S) used to provide services; and the gross price charged for
each LICENSED PROCESS performed by LICENSEE;         (c) calculation of NET
SALES for the applicable REPORTING PERIOD, including a listing of applicable
deductions;         (d) methods used to calculate the Royalty;         (e) total
royalties payable on NET SALES in U.S. Dollars, together with the exchange rate
used;         (f) the amount of SUBLICENSE INCOME received by LICENSEE from each
SUBLICENSEE and the amount due to GMRF from such SUBLICENSE INCOME, including an
itemized breakdown of the sources of income comprising the SUBLICENSE INCOME;
and         (g) names and addresses of all SUBLICENSEE of LICENSEE.       5.3
With each such report submitted, LICENSEE shall pay to GMRF the amounts due and
payable under this Agreement. LICENSEE shall provide such report even if no
payments shall be due.       5.4 Financial Statements.       On or before the
ninetieth (90th) day following the close of LICENSEE’s fiscal year, LICENSEE
shall provide GMRF with LICENSEE’s financial statements for the preceding fiscal
year including, at a minimum, a balance sheet and an income statement, certified
by LICENSEE’s treasurer or chief financial officer or by an independent auditor.
      ARTICLE 6: PATENT PROSECUTION AND MAINTENANCE       6.1 Responsibility for
PATENT RIGHTS.       GMRF shall, in its sole discretion, apply for, seek
issuance of, maintain, or abandon the PATENT RIGHTS during the term of this
Agreement.       ARTICLE 7: INFRINGEMENT       7.1 Notification of Infringement
        LICENSEE shall promptly notify the other party in writing in detail of
the discovery of any allegation by a third party of infringement resulting from
the practice of LICENSED TECHNOLOGY in the FIELD OF USE, and of the initiation
of any legal action by LICENSEE or by any third party with regard to any alleged
infringement or non-infringement. LICENSEE and GMRF shall in a timely manner
keep the other party informed and provide copies to the other party of all
documents regarding all such proceedings or actions instituted by LICENSEE.    
  7.2 GMRF Rights to Prosecute Infringement       During the term of this
Agreement, GMRF has the sole and exclusive right to police the LICENSED
TECHNOLOGY and LICENSED PRODUCT(S) against infringement by other parties. This
right to police includes defending any action for declaratory judgment of
non-infringement or invalidity; and prosecuting, defending, or settling all
infringement and declaratory judgment actions at its expense and through counsel
of its selection. GMRF shall decide whether to participate and whether to retain
a counsel of its own choosing and at its own expense, in any action under
Article 7.2. If GMRF elects to institute any such action or suit, LICENSEE
agrees to be named as a party therein.

 

7

 

 

7.3 No Competing Products       LICENSEE and AFFLIATES shall not manufacture,
distribute, or sell competing products during the term of the license that is
not derived from LICENSED TECHNOLOGY.     ARTICLE 8: INDEMNIFICATION AND
INSURANCE     8.1 Indemnification     8.1.1 Indemnity       LICENSEE shall
indemnify, defend, and hold harmless GMRF and Mason and their respective
directors, officers, faculty, students, employees, and agents and their
respective successors, heirs and assigns (the “Indemnitees”), against any
liability, damage, loss, or expense (including reasonable attorneys’ fees and
expenses) incurred by or imposed upon any of the Indemnitees in connection with
any claims, suits, actions, demands or judgments arising out of any theory of
liability (including, without limitation, actions in the form of tort, warranty,
or strict liability and regardless of whether such action has any factual basis)
concerning any product, process, or service that is made, used, sold, imported,
or performed pursuant to any right or license granted under this Agreement.
Notwithstanding the foregoing, LICENSEE shall not be obligated to indemnify GMRF
or Mason concerning any third party challenge as to the validity of the PATENT
RIGHTS.     8.1.2 Procedures.       The Indemnitees agree to provide LICENSEE
with prompt written notice of any claim, suit, action, demand, or judgment for
which indemnification is sought under this Agreement. LICENSEE and GMRF, at
LICENSEE’s own expense, shall mutually agree on attorneys to defend against any
such claim. The Indemnitees shall cooperate fully with LICENSEE in such defense
and will permit LICENSEE to conduct and control such defense and the disposition
of such claim, suit, or action (including all decisions relative to litigation,
appeal, and settlement). LICENSEE agrees to keep GMRF informed of the progress
in the defense and disposition of such claim and to consult with GMRF with
regard to any proposed settlement.     8.2 Insurance       On or before the
first commercial sale of LICENSED PRODUCTS and/or LICENSED SERVICES, LICENSEE
shall obtain and carry in full force and effect commercial general liability
insurance, including product liability and errors and omissions insurance which
shall protect LICENSEE and Indemnitees with respect to events covered by Section
8.1.1 above. Such insurance (a) shall be issued by an insurer licensed to
practice in the Commonwealth of Virginia or an insurer pre-approved by GMRF,
such approval not to be unreasonably withheld, (b) shall list GMRF as an
additional named insured thereunder, (c) shall be endorsed to include product
liability coverage, and (d) shall require thirty (30) days written notice to be
given to GMRF prior to any cancellation or material change thereof. The limits
of such insurance shall not be less than One Million Dollars ($1,000,000) per
occurrence with an aggregate of One Million Dollars ($1,000,000) for bodily
injury including death and for property damage; and One Million Dollars
($1,000,000) per occurrence. LICENSEE shall provide GMRF with Certificates of
Insurance evidencing compliance with this Section. LICENSEE shall continue to
maintain such insurance after the expiration or termination of this Agreement
during any period in which LICENSEE or SUBLICENSEE continues (i) to make, use,
or sell a product that was a LICENSED PRODUCT(S) under this Agreement or (ii) to
perform a service that was a LICENSED PROCESS under this Agreement, and
thereafter for a period of five (5) years. Failure to secure and maintain
insurance in a timely manner constitutes a material breach of this agreement.

 

8

 

 

ARTICLE 9: NO REPRESENTATIONS OR WARRANTIES

 

9.1 GMRF, INCLUDING ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND CONCERNING THE LICENSED TECHNOLOGY,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, VALIDITY OF PATENT RIGHTS
CLAIMS, WHETHER ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER DEFECTS,
WHETHER OR NOT DISCOVERABLE. Specifically, and not to limit the foregoing, GMRF
makes no warranty or representation (a) regarding the validity or scope of the
LICENSED TECHNOLOGY, and (b) that the exploitation of the LICENSED TECHNOLOGY or
any LICENSED PRODUCT(S) or LICENSED PROCESS will not infringe any patents or
other intellectual property rights of GMRF or of a third party. GMRF assumes no
responsibilities whatever with respect to design, development, manufacture, use,
sale or other disposition by LICENSEE.       IN NO EVENT SHALL GMRF AND ITS
DIRECTORS, OFFICERS AND EMPLOYEES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGES OR INJURY TO PROPERTY AND LOST
PROFITS, REGARDLESS OF WHETHER GMRF SHALL BE ADVISED, SHALL HAVE OTHER REASON TO
KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.     9.2
LICENSEE acknowledges it has or can establish the skill, knowledge, and
capability to develop, produce, manufacture, market, and sell LICENSED
PRODUCT(S). LICENSEE assumes the entire risk as to performance of LICENSED
TECHNOLOGY. In no event shall GMRF, including its directors, officers, employees
and agents, be responsible or liable for any direct, indirect, special,
incidental, or consequential damages or lost profits or other economic loss or
damage with respect to the use of LICENSED TECHNOLOGY by LICENSEE, or any other
individual or entity regardless of legal theory (except for losses or damages
incurred by LICENSEE as a result of a breach of this Agreement by GMRF). The
above limitations on liability apply even though GMRF, its directors, officers,
employees or agents may have been advised of the possibility of such damage.    
9.3 LICENSEE represents and warrants that LICENSED PRODUCT(S) produced under the
license granted herein shall be manufactured substantially in the United States
as required by 35 U.S.C. §204 and applicable regulations of Chapter 37 of the
Code of Federal Regulations.     9.4 GMRF and Mason are not liable to LICENSEE
for any damages arising out of or related to this Agreement.

 

9

 

 

ARTICLE 10: NON-USE OF NAMES

 

10.1 LICENSEE and SUBLICENSEES shall not use the names or trademarks of Mason or
GMRF, nor any adaptation thereof, nor the names of any of their employees,
unless said employee is or was also an employee of LICENSEE, in any advertising,
promotional or sales literature without prior written consent obtained from
Mason, GMRF or said employee, in each case, except that LICENSEE may state that
it is licensed from GMRF under one or more of the patents and/or applications
comprising the LICENSED TECHNOLOGY.     ARTICLE 11: GENERAL COMPLIANCE WITH LAWS
    11.1 Compliance with Laws       LICENSEE shall use reasonable commercial
efforts to comply with all commercially material local, state, federal, and
international laws and regulations relating to the development, manufacture,
use, and sale of LICENSED PRODUCT(S) and LICENSED PROCESSES. Failure to comply
with laws constitutes a material breach of this agreement.     11.2 Export
Control       LICENSEE and SUBLICENSEES shall comply with all United States laws
and regulations controlling the export of certain commodities and technical
data, including without limitation all Export Administration Regulations of the
United States Department of Commerce. LICENSEE hereby gives written assurance
that it will comply with, and will cause its SUBLICENSEES to comply with, all
United States export control laws and regulations, that it bears sole
responsibility for any violation of such laws and regulations by itself or
SUBLICENSEES, and that it will indemnify, defend, and hold GMRF harmless (in
accordance with Section 8.1) for the consequences of any such violation.    
11.3 Marking of LICENSED PRODUCT(S)       To the extent commercially feasible
and consistent with prevailing business practices, LICENSEE shall mark, and
shall cause and SUBLICENSEES to mark, all LICENSED PRODUCT(S) that are
manufactured or sold under this Agreement with the number of each issued patent
under the LICENSED TECHNOLOGY that applies to such LICENSED PRODUCT(S).    
ARTICLE 12: TERMINATION     12.1 Voluntary Termination by LICENSEE      
LICENSEE shall have the right to terminate this Agreement at any time on ninety
(90) days prior notice to GMRF, and upon payment of all amounts due GMRF through
the notice date of the termination.     12.2 Nonpayment       Should LICENSEE
fail to make any payment whatsoever due and payable to GMRF, GMRF shall have the
right to terminate this Agreement effective on sixty (60) days written notice,
unless LICENSEE shall make all such payments to GMRF within said sixty (60) day
period. Upon the expiration of the sixty (60) day period, if LICENSEE shall not
have made all such payments to GMRF, the rights, privileges and license granted
shall automatically terminate. Obligations and payments due at the time of
termination shall survive termination.

 

10

 

 

12.3 Material Breach       A material breach shall include the following:      
  ● Failure to meet diligence obligations identified in Article 3.1 and 3.2;   ●
Failure to maintain insurance as required in Article 8.2   ● Failure to comply
with export laws referenced in Article 11.2   ● Unauthorized use of Mason or
GMRF names or trademarks identified in Article 10.1.           In the event
LICENSEE commits a material breach of its obligations under this Agreement,
except as described in Section 12.2, and fails to cure that breach within sixty
(60) days after receiving written notice thereof, GMRF may terminate this
Agreement immediately upon written notice to LICENSEE. Such termination shall
become automatically effective unless LICENSEE shall have cured any such
material breach or default prior to the expiration of the sixty (60) day period
and informed GMRF thereof in writing.     12.4 Bankruptcy       This Agreement
shall terminate immediately upon filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors by either
party.     12.5 Effect of Termination     12.5.1 Survival       Upon termination
of this Agreement for any reason, nothing herein shall be construed to release
either party from any obligation that matured prior to the effective date of
such termination; and Articles 1, 5, 8, 9, 10, 11, 12, 14, 15 and 16 shall
survive any such termination.     12.5.2 Inventory       LICENSEE and any
SUBLICENSEE thereof may, however, for up to six (6) months after the effective
date of such termination, sell all LICENSED PRODUCT(S), and complete LICENSED
PRODUCT(S) in the process of manufacture at the time of such termination and
sell the same, provided that LICENSEE shall make the payments to GMRF as
required by Article 4 of this Agreement and shall submit the reports required by
Article 5 hereof.       12.5.3 Pre-termination Obligations       In no event
shall termination of this Agreement release LICENSEE or SUBLICENSEES from the
obligation to pay any amounts that became due on or before the effective date of
termination.     12.6 SUBLICENSEES         Upon termination of this Agreement
for any reason, any SUBLICENSEES not then in default shall have the right to
seek a license from GMRF. GMRF agrees to negotiate such licenses in good faith
under reasonable terms and conditions.

 

11

 

 

ARTICLE 13: NOTICES

 

Any notice, payments, or reporting required to be given under this Agreement
shall be deemed to have been sufficiently given, if mailed by Certified Mail,
postage prepaid, or by special courier, addressed to the party to be notified at
its address shown below, or at such other address as may later be furnished in
writing to the notifying party.

 

In the case of GMRF:

 

Attention: President

George Mason Research Foundation Inc.

4400 University Drive, MSN 5G5

Fairfax, Virginia 22030

 

In case of LICENSEE:

 

Attention: Mark Lucky

Visium Technologies Inc.

PO Box 383

Oakton, VA 22124

 

ARTICLE 14: CONFIDENTIALITY

 

14.1 GMRF and LICENSEE shall use Proprietary Information received from the other
party only in accordance with this Agreement and shall not disclose same to any
third party without the prior written consent of the other party. The foregoing
obligations shall survive the expiration or termination of this Agreement for a
period of five (5) years. These obligations shall not apply to any information
which:

 

(a)       is known by the receiving party at the time of its receipt, and not
through a prior confidential disclosure by the disclosing party, as documented
by business records;

 

(b)       is at the time of disclosure or thereafter becomes published or
otherwise part of the public domain without breach of this Agreement by the
receiving party;

 

(c)       is subsequently disclosed to the receiving party by a third party who
has the right to make such disclosure;

 

(d)       is independently developed by or for the receiving party without the
aid, use or application of proprietary information received from the disclosing
party and such independent development can be properly demonstrated by the
receiving party;

 

(e)       is disclosed to governmental or other regulatory agencies in order to
obtain patents or to gain approvals to market any LICENSED PRODUCT(S), but such
disclosure may only be to the extent reasonably necessary to obtain such patents
or approvals;

 

12

 

 

(f)       is necessary to be disclosed to SUBLICENSEES, agents, consultants,
and/or other third parties for the research and development, manufacturing
and/or marketing of Substance or LICENSED PRODUCT(S) (or for such parties to
determine their interest in performing such activities) in accordance with this
Agreement, or to an assignee or potential assignee of LICENSEE, in each case on
the condition that such third parties agree to be bound by the confidentiality
obligations contained in this Agreement, except that the term of confidentiality
for such third parties shall be no less than five (5) years; or

 

(g)       is required to be disclosed by law or court order, provided that
notice is promptly delivered to the other party in order to provide an
opportunity to seek a protective order or other similar order with respect to
such Proprietary Information, and thereafter only the minimum information
required to be disclosed in order to comply with the request, whether or not a
protective order or other similar order is obtained by the other party, may be
disclosed.

 

ARTICLE 15: DISPUTE RESOLUTION

 

15.1 Dispute       In the event of any dispute arising out of or relating to
this Agreement, the affected party shall promptly notify the other party in
writing, and the parties shall attempt in good faith to resolve the matter. Any
disputes not so resolved shall be referred to the President of GMRF and an
authorized representative of LICENSEE (“Senior Representatives”), who shall meet
or appoint representatives to meet at a mutually acceptable time and location
within thirty (30) days of the date of receipt of the written notice described
in the preceding sentence (such date, the “Notice Date”) and shall attempt to
negotiate a settlement. If the Senior Representatives or their appointees fail
to meet within thirty (30) days of the Notice Date, or if the matter remains
unresolved for a period of sixty (60) days after the Notice Date, the Parties
hereby irrevocably submit to the jurisdiction of a court of competent
jurisdiction in the Commonwealth of Virginia, and, by execution and delivery of
this Agreement, each (a) accepts, generally and unconditionally, the
jurisdiction of such court and any related appellate court, (b) irrevocably
waives any objection it may now or hereafter have as to the venue of any such
suit, action or proceeding brought in such court or that such court is an
inconvenient forum.     ARTICLE 16: MISCELLANEOUS PROVISIONS     16.1 Governing
Law       This Agreement and all disputes arising out of or related to this
Agreement, or the performance, enforcement, breach or termination hereof, and
any remedies relating thereto, shall be construed, governed, interpreted and
applied in accordance with the laws of the Commonwealth of Virginia, U.S.A.,
without regard to conflict of laws principles, except that questions affecting
the construction and effect of any patent shall be determined by the law of the
country in which the patent shall have been granted.     16.2 Notice       The
parties hereto acknowledge that this Agreement sets forth the entire Agreement
and understanding of the parties hereto as to the subject matter hereof, and
shall not be subject to any change or modification except by the execution of a
written instrument subscribed to by the parties hereto.

 

13

 

 

16.3 Assignment       This Agreement is personal to LICENSEE. None of the rights
or obligations hereunder may be assigned or transferred, whether by merger,
consolidation, acquisition or other change of control, without the prior written
consent of GMRF. Any purported assignment or transfer in violation of the
foregoing shall be null and void and of no force and effect.     16.4
Jurisdiction and Forum       The parties hereby consent to the jurisdiction of
the courts of the Commonwealth of Virginia over any dispute concerning this
Agreement or the relationship between the Parties. Should LICENSEE bring any
claim, demand or other action against GMRF, its Directors, officers, employees
or agents, arising out of this Agreement or the relationship between the
Parties, LICENSEE agrees to bring said action only in a Commonwealth of Virginia
Court or Federal District Court in Virginia located within the bounds of the
Eastern District of Virginia.     16.5 Waiver       No waiver by either party of
any breach of this Agreement, no matter how long continuing or how often
repeated, is a waiver of any subsequent breach thereof, nor is any delay or
omission on the part of either Party to exercise any right, power, or privilege
hereunder a waiver of such right, power or privilege.     16.6 Article Headings
      The Article headings herein are for purposes of convenient reference only
and do not define or modify the terms written in the text of this Agreement.    
16.7 Force Majeure       Neither party will be responsible for delays resulting
from causes beyond the reasonable control of such party, including without
limitation fire, explosion, flood, war, strike, or riot, provided that the
nonperforming party uses commercially reasonable efforts to avoid or remove such
causes of nonperformance and continues performance under this Agreement with
reasonable dispatch whenever such causes are removed.     16.8 Severability    
  In the event that any provision of this Agreement shall be held invalid or
unenforceable for any reason, such invalidity or unenforceability shall not
affect any other provision of this Agreement, and the parties shall negotiate in
good faith to modify the Agreement to preserve (to the extent possible) their
original intent. If the parties fail to reach a modified agreement within thirty
(30) days after the relevant provision is held invalid or unenforceable, then
the dispute shall be resolved in accordance with the procedures set forth in
Article 15. While the dispute is pending resolution, this Agreement shall be
construed as if such provision were deleted by agreement of the parties.      
16.9 Entire Agreement and Amendments       This Agreement contains the entire
understanding of the Parties with respect to the matter contained herein. The
Parties may, from time to time during the continuance of this Agreement, modify,
vary or alter any of the provisions of this Agreement, but only by an instrument
duly executed by authorized officials of both Parties hereto.

 

[Signature page follows]

 

14

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

Visium Technologies Inc.       Agreed:                   /s/ Mark Lucky   Date:
07/24/2018 Name: Mark Lucky       Title: Chief Executive Officer                
GEORGE MASON RESEARCH FOUNDATION Inc.       Agreed:                   /s/
Deborah Crawford   Date: 07/26/2018 Name:  Deborah Crawford       Title:
President, George Mason Research Foundation Inc.      

 

15

 

 

APPENDIX A – PATENTS RIGHTS

 

● “Cauldron” covered by following patents-           o US 7,555,778 B2, “Minimum
Cost Network Hardware” (Application number 11/250,449, Issue Date 06/30/2009)  
      o US 7,627,900 B1, “Attack Graph Aggregation” (Application number
11/371,930, Issue Date 11/11/2009)         o US 7,904,962 B1, “Network Attack
Analysis, Modeling, and Response” (Application number 11/371,937, Issue Date
3/8/2011)         o US 7,735,141 B1, “Intrusion Event Correlator” (Application
number 11/371,938, Issue Date 6/8/2010)         o US 8,181,252 B2, “Intrusion
Event Correlation System” (Application number 12/758,135, Issue Date 5/15/2012)
        o US 8,719,943 B2, “Intrusion Event Correlation System” (Application
number 13/466,706, Issue Date 5/6/2014)

 

A-1

 



 

APPENDIX B - ROYALTY REPORT FORM

 

The Exclusive License Agreement between GMRF, Inc. and LICENSEE, (Effective
07/20/2018) requires periodic reports concerning LICENSEE’s progress, sales and
SALES.

 

Please use this reporting form.

Additionally, please provide the following in a calculable format such as
Microsoft Excel:

 

  (a) reports of NET SALES that detail all deductions from the gross SALES paid
to LICENSEE and SUBLICENSEE,

 

Forms may be sent via email to hmehta4@gmu.edu or mailed to: George Mason
Research Foundation, Inc., 4400 University Dr., MSN 5G5, Fairfax, VA 22030.

 

If a royalty payment is due, please make checks payable to GMRF, Inc. and mail
to: 4400 University Dr., MSN 5G5, Fairfax, VA 22030. Payment is due within 60
days of the end of the reporting period; interest will be charged on late
payments.

 

Please direct questions you have regarding this form to Hina Mehta: (703)
993-3879



 

B-1

 

 

APPENDIX B - ROYALTY REPORT FORM (Continued)

[  ] Semi-Annual License Report

Address

 

Semi Annual Report Due Date Please indicate year and reporting quarter)     1st
(Jan 1-Jun 30) – January 20 Year: _______ Period: ___     2nd (July 1-Dec 31) –
July 20

1st (Jan-Jun) ___

2nd (Jul-Dec) ____

    Annual Report Due – December 31  

 

  I. Administrative License Fee Payment         $____________       ($20, 000
USD payable within 30 days of the July 20, 2018)                 II. Running
Royalty on Net SALES $________________  

 

                                                                            (1)
Units of product sold ________________       (2) Sales price per unit
$_______________       (3) Gross SALES of product (1 x 2) $_______________      
(4) Less allowable deductions $(______________)       (5) Net SALES of product
sold (3 – 4) $_______________          (6) Running royalty rate %       (7)
Royalty payment due this period (5 x 6) $_______________           

  (Enclose remittance made payable to GMRF)

 

 

 

  III.   License Maintenance Fee Payments ($XXXXX USD payable within 30 days of
each anniversary starting the EFFECTIVE DATE of this Agreement)                
Date ____and Year_______ $_____________             IV.   Sublicense Income    
            A. Sublicense Income this quarter                   $_____________  
            B. Calculated 25% Royalty                   $_____________          
  V.   Totals                 C. Subtotal                   $_____________  

 

B-2

 

 

APPENDIX B - ROYALTY REPORT FORM (Continued)       D. Past Due Amount
                  $_____________               E. Interest on past due fees
(prime rate (WSJ) + 2%) $_____________               F. Total
                  $_____________

 

  VI. Please attach progress towards milestones due under Article 3 and/or sales
and SALES reports under Article 5

 

                        Date Submitted   a. Details of progress in meeting
milestones under Article 3.1                   _____________           b.
Written report on progress of efforts to develop and commercialize
licensed products(s) or processes due within twenty four (24)
months after effective date                           _____________           c.
Please provide product sales and SALES reports in a calculable
format such as Microsoft Excel _____________

 

      Signature of authorized   Date Representative of Visium Technologies Inc.
                Printed or Typed Name                 Title    

 

B-3

 

 

 

